DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,7-8,13 and17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nels Jewell-Larsen (Jewell-Larsen) US 8,824,142.
As per claim 1 Jewell-Larsen disclose;
An electronic device (fig. 7) having a heat dissipation function (710), the electronic device comprising: 
a heating element (Fig. 7B items 731, 732); 
a shield can (Sown as part of details in Fig 8A, 8C item 708 in fig. 8C) covering the heating element (731 and 732) to block electromagnetic waves; and 

wherein the heat dissipation means comprises: 
a wire electrode (791) provided to be adjacent to an entrance of the shielded space (below 708) and becoming an emitter electrode (791); and 
a power module (shown in fig. 4 item 491) connected to the wire electrode (791/491) and applying voltage to the wire electrode, 
wherein the shield can (Fig. 8C item 708) is grounded at the same time of being connected to the power module and becomes a collector electrode (792) such that the ionic wind is generated into the inner part of the shield can (Fig. 7 and 8).

As per claim 2 Jewell-Larsen disclose;
an electrode mounting part (fig. 8D item 812) of a non-conductive material is provided at a front of the entrance of the shield can (item 812 in at entrance of the shield), wherein the wire electrode (791) is mounted to the electrode mounting part (812).
As per claim 3 Jewell-Larsen disclose;
the wire electrode (791) is mounted to the electrode mounting part (812) in a direction crossing the entrance of the shielded space of the shield can from left to right (Fig. 8D item 812 I on right side).

As per claim 7 Jewell-Larsen disclose;


As per claim 8 Jewell-Larsen disclose;
a heat discharge opening is provided at an opposite side of the entrance of the shield can (708) and is open toward the wire electrode (791) such that the ionic wind passing the heating element (731 and 732) is discharged.

As per claim 13 Jewell-Larsen disclose;
the heating element (731, 732) is located at a position withdrawing from the entrance of the shield ()708 can to an opposite side of the wire electrode (791).

As per claim 17 Jewell-Larsen disclose;
the electrode mounting part (mounting part for electrode 792 and 791) is configured to be integrated with the shield can (708) or is mounted to a circuit board (730) as a component separated from the shield can at a position adjacent to the shield can (fig. 7 and 8).

Claims 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nels Jewell-Larsen.
As per claim 18 Jewell-Larsen disclose;

a heating element (731, 732) mounted to a circuit board (730); a power module mounted to the circuit board (fig. 4); a shield can (708) mounted to the circuit board (730) to block electromagnetic waves by covering the heating element (731, 732) and grounded at the same time of being connected to the power module to become a collector electrode (fig. 4); and a wire electrode (791) provided to be adjacent to an entrance of a shielded space of the shield can (708) and becoming an emitter electrode when the wire electrode receives power by being connected to the power module such that an ionic wind is generated in a direction of the shield can (fig. 8 and 4).

As per claim 19 Jewell-Larsen disclose;
a connection wire (fig. 4) provided in the power module is connected to the wire electrode (491) and supplies power thereto (fig. 4 and 8), or the connection wire and the power module are electrically connected to each other by a pattern of the circuit board.
As per claim 20 Jewell-Larsen disclose;
a ground wire (fig. 4) is provided in the power module (491) and is electrically connected to the shield can (708), or the shield can and the power module are electrically connected to each other by a pattern of the circuit board.

Allowable Subject Matter
s  4-6,9-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims  4-6,9-12 and 14-16, prior art Jewell-Larsen does not disclose, additional structural details of assembly and further search did not disclose claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835